— Order of the Family Court, New York County (Mary Bednar, J.), entered October 25, 1990, which, upon a fact-finding determination that respondent had permanently neglected her daughter, terminated respondent’s parental rights and awarded custody and guardianship to the Commissioner of Social Services and petitioner Lutheran Social Services of Metropolitan New York, for the purposes of adoption, unanimously affirmed, without costs.
Recognizing that respondent had a drug problem that was disrupting her domestic life, petitioner properly focused its efforts on placing the mother into a drug treatment program (see, Matter of Ronald YY., 101 AD2d 895, 897). Despite repeated efforts by the agency to enroll respondent in treatment programs, she chose not to avail herself of these services.
The record further demonstrates that respondent has made only infrequent attempts to visit her daughter and that the only plan respondent had for the girl’s future was a desire that she be turned over to her great-grandmother. Inasmuch as the great-grandmother declined to be a discharge resource, the mother’s desire was not a realistic plan (see, Matter of *500LeBron, 140 AD2d 276, 278). Respondent had yet to exhibit a determination to treat her drug problem and conceded that she is not presently able to take care of her daughter. Accordingly, the finding of permanent neglect under Social Services Law § 384-b (7) was proper.
In conclusion we note that the child has strong ties to the foster mother, in whose stable home she has thrived for the past three years. Concur — Murphy, P. J., Sullivan, Carro, Rosenberger and Rubin, JJ.